                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 18-cv-60672-UU

KARINA CROS RIVAS,

       Plaintiff,

v.

CLEVELAND CLINIC FLORIDA, et al.,

      Defendants.
____________________________________/

                                            ORDER

       THIS CAUSE comes before the Court upon Plaintiff’s Motion for Summary Judgment on

Defendants’ Second Affirmative Defense (D.E. 47).

       THE COURT has considered the Motion, the pertinent portions of the record and is

otherwise fully advised in the premises. For the reasons set forth below the motion is denied.

                                        BACKGROUND

       Unless otherwise noted, these facts are undisputed.

       This suit arises out of the alleged medical negligence of Defendants, the Cleveland Clinic

Florida and Cleveland Clinic Florida Health System Nonprofit Corporation (jointly “Cleveland

Clinic”) during their treatment of Plaintiff, Karina Cros Rivas. D.E. 54.

       In 2013 and 2014, Plaintiff underwent Liposonix procedures. Id., Uncontested Facts, ¶ 3.

After those procedures, she contracted an infection. Id. ¶ 4. In July 2015, she went to the

emergency room at South Miami Hospital (“SMH”) where she was diagnosed with abdominal

wall cellulitis and prescribed an antibiotic. Id. ¶ 6. She returned to SMH twice in early August

due to continued complaints about her abdominal wall. Id. ¶¶ 7, 8. An ultrasound found a fluid
                                                1
buildup, and an emergency-room doctor noted erythema and induration. Id. A radiologist noted

that the fluid buildup could represent hematomas or abscesses, but a consulting surgeon

determined that surgery was not needed. Id.

       On August 18, Plaintiff went to the emergency department at Cleveland Clinic. Id. ¶ 10.

Plaintiff was seen by Dr. Craig Black. D.E. 54 ¶ 11. A CT scan was performed, but the

radiologist did not identify drainable fluid or abscesses. Id. Accordingly, Dr. Black prescribed a

five-day course of another antibiotic and instructed Plaintiff to follow up with her general

surgeon. Id. This one incident gives rise to her claim. See D.E. 1.

       Plaintiff then went to an infectious disease specialist who referred her to Mercy Hospital

where she was admitted and had surgery to remove inflamed tissue. Id ¶¶ 14, 15. Subsequently,

Plaintiff underwent multiple other surgical procedures for fluid drainage and plastic surgical

repairs over the course of two years. Id. ¶ 16.

       Plaintiff alleges that Dr. Black’s decision not to perform drainage was negligent and

caused her pain, impairment, scarring, and mental anguish, among other harms. D.E. 1 ¶ 14. In

response, Defendants pleaded, as their second affirmative defense, that the Court should

apportion liability among Plaintiff’s other medical providers pursuant to Fabre v. Marin, 623 So.

2d 1182 (Fla. 1993). D.E. 16. Plaintiffs’ experts have opined that Plaintiffs’ other medical

providers breached the standard of care. See D.E. 52-3 & 52-4.

                                      LEGAL STANDARD

       Summary judgment is authorized only when the moving party meets its burden of

demonstrating that “the pleadings, depositions, answers to interrogatories and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56. When
                                                  2
determining whether the moving party has met this burden, the Court must view the evidence

and all factual inferences in the light most favorable to the non-moving party.” Adickes v. S.H.

Kress & Co., 398 U.S. 144, 157 (1970); Rojas v. Florida, 285 F.3d 1339, 1341-42 (11th Cir.

2002).

         The party opposing the motion may not simply rest upon mere allegations or denials of

the pleadings; after the moving party has met its burden of proving that no genuine issue of

material fact exists, the non-moving party must make a showing sufficient to establish the

existence of an essential element of that party’s case and on which that party will bear the burden

of proof at trial.” See Celotex Corp. v. Catrell, 477 U.S. 317 (1986); Poole v. Country Club of

Columbus, Inc., 129 F.3d 551, 553 (11th Cir. 1997); Barfield v. Brierton, 883 F.2d 923, 933

(11th Cir. 1989).

         If the record presents factual issues, the Court must not decide them; it must deny the

motion and proceed to trial. Envntl. Def. Fund v. Marsh, 651 F.2d 983, 991 (5th Cir. 1981).

Summary judgment may be inappropriate even where the parties agree on the basic facts, but

disagree about the inferences that should be drawn from these facts. Lighting Fixture & Elec.

Supply Co. v. Cont’l Ins. Co., 420 F.2d 1211, 1213 (5th Cir. 1969). If reasonable minds might

differ on the inferences arising from undisputed facts, then the Court should deny summary

judgment. Impossible Elec. Techs., Inc. v. Wackenhut Protective Sys., Inc., 669 F.2d 1026, 1031

(5th Cir. 1982); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (“[T]he

dispute about a material fact is ‘genuine’ . . . if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.”).

         Moreover, the party opposing a motion for summary judgment need not respond to it

with evidence unless and until the movant has properly supported the motion with sufficient
                                                 3
evidence. Adickes, 398 U.S. at 160. The moving party must demonstrate that the facts underlying

the relevant legal questions raised by the pleadings or are not otherwise in dispute, or else

summary judgment will be denied notwithstanding that the non-moving party has introduced no

evidence whatsoever. Brunswick Corp. v. Vineberg, 370 F.2d 605, 611-12 (5th Cir. 1967). The

Court must resolve all ambiguities and draw all justifiable inferences in favor of the non-moving

party. Liberty Lobby, Inc., 477 U.S. at 255.

                                          DISCUSSION

       This is a single-issue motion, and the issue is: may Defendants call Plaintiff’s experts to

testify on their behalf when the experts have already offered opinions on the topic at issue? For

the reasons discussed below, the answer is ‘yes’ and the motion must be denied.

       Plaintiff moves for summary judgment on Defendants’ second affirmative defense on the

grounds that: (1) Defendants’ experts have not offered any opinions that any of Plaintiff’s other

medical providers deviated from the applicable standard of care; and (2) Defendants are

prohibited from using Plaintiff’s experts, who have offered those opinions, in their case-in-chief.

Therefore, they argue, Defendants have no evidence tending to show that Plaintiff’s other

medical providers bear a share of the liability.         Defendants respond that they are indeed

permitted to use Plaintiff’s experts for that purpose.

       Defendants are correct. The Eleventh Circuit holds that “[o]nce a witness has been

designated as expected to testify at trial, there may be situations when the witness should be

permitted to testify for the opposing party.” Peterson v. Willie, 81 F.3d 1033, 1038–39 (11th Cir.

1996). This decision is “committed to the sound discretion of the district court.” Id. at 1039

n. 4. Where, as here, Plaintiff’s experts offered testimony directly relevant to Defendant’s

affirmative defenses, and Plaintiff has long been aware of that fact, there is no prejudice to
                                                  4
Plaintiff in allowing Defendant to call those experts.         See, e.g., Kerns v. Pro-Foam of S.

Alabama, Inc., 572 F. Supp. 2d 1303, 1310 (S.D. Ala. 2007) (rejecting an identical argument

because “[t]he risk of unfair surprise to defendant here is exactly nil; therefore, the Court finds

that defendant is once again leaning on the Rule 26 disclosure requirements to secure a tactical

advantage that these rules were never intended to confer.”).

        In support of their argument, Plaintiff relies on one case only: Chapman v. Procter &

Gamble Distrib., LLC, 766 F.3d 1296 (11th Cir. 2014). In Chapman, the Eleventh Circuit

prohibited the plaintiff from relying on the defendant’s experts at trial. But it did so because

those experts did not meet the Daubert qualifications. Chapman, 766 F.3d at 1315–16. In short,

because the experts were not qualified to offer their opinions, neither party was permitted use

them. Id. The Eleventh Circuit even took pains to explain that its opinion should not be read to

preclude one party from using another party’s experts. Id. at 1315, n. 21 (“We are not saying

parties may not use opposing parties’ experts to prove their case at trial as a general proposition.

We are recognizing that all experts, regardless of which party secured their services, must meet

the qualifications established by Daubert and the procedural requirements of Rule 26(a)(2).”).

        In sum, Defendants are not prohibited from calling Plaintiff’s experts. Therefore, they

are able to offer evidence that Plaintiffs’ other medical providers bear some share of the liability.

It is, therefore, hereby

        ORDERED AND ADJUDGED that the motion (D.E. 47) is DENIED.




                                                 5
        DONE AND ORDERED in Chambers at Miami, Florida, this _4th_ day of December,

2018.



                                             __________________________________
                                              UNITED STATES DISTRICT JUDGE

cc: counsel of record via cm/ecf




                                         6
